ACCEPTED
                                                                                                12-14-00187-CV
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                           6/16/2015 4:11:03 PM
                                                                                                  CATHY LUSK
                                                                                                         CLERK

                      Case No. 12-14-00187-CV
__________________________________________________________________
                                                                  FILED IN
                                                           12th COURT OF APPEALS
                        IN THE COURT OF APPEALS                 TYLER, TEXAS
                                                           6/16/2015 4:11:03 PM
                      TWELFTH DISTRICT OF TEXAS
                                                                CATHY S. LUSK
                                                                    Clerk
______________________________________________________________________________

                          KAZIM OLADOTUN OYENUGA,
                                  Appellant

                                           v.

                           ADEDOYIN ANNE OYENUGA,
                                  Appellee.
______________________________________________________________________________

         Appealed from the 296th Judicial District Court of Collin County, Texas
                      Trial Court Cause Number 296-54330-2013
                         The Honorable John Roach, Presiding
__________________________________________________________________

      KAZIM OLADOTUN OYENUGA’S SECOND MOTION FOR
                     VOLUNTARY DISMISSAL
__________________________________________________________________

                                                       Niles Illich
                                                       SBOT: 24069969
                                                       The Law Office of Niles Illich,
                                                       Ph.D., J.D.
                                                       701 Commerce
                                                       Suite 400
                                                       Dallas, Texas 75202
                                                       Direct: (972) 802−1788
                                                       Facsimile: (972) 236−0088
                                                       Email: Niles@appealstx.com
                                                       Counsel for Kazim Oladotun
                                                       Oyenuga
          Kazim Oyenuga asks this Court to grant him a voluntary dismissal of his

appeal under Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure.

                                        Introduction

1.        Kazim Oyenuga is the Appellant and Adedoyin Anne Oyenuga is the

Appellee. This appeal concerns the division of property following a divorce.

2.        Appellant was tried in the 296th Judicial District Court of Collin County.

3.        Appellant filed a notice of appeal on June 11, 2014. Appellee did not file a

notice of appeal or a notice of cross-appeal.

4.        In November 2014, Appellant instructed his attorney to file a motion to

dismiss this appeal. Appellant subsequently decided to continue with the appeal

and instructed his counsel to attempt to withdraw the motion for voluntary

dismissal. This Court did not grant the motion to dismiss and permitted the appeal

to go forward.

5.        Appellant is aware that his attorney will refuse to file another motion to

withdraw a motion for voluntary dismissal. Appellant’s counsel is convinced that

Appellant wishes to dismiss this appeal or counsel would not file this motion.

                                 Argument and Authorities

6.        There is no specified deadline to file a motion for voluntary dismissal. 1



1
    TEX. R. APP. P. 44.2.

                                              2
7.        Rule 42.1(a)(1) permits an Appellant to file a motion requesting voluntary

dismissal and an appellate court to “dismiss the appeal or affirm the appealed

judgment or order unless such disposition would prevent a party from seeking

relief to which it would otherwise be entitled.”2

8.        An appellant is not required to explain his motivation for requesting the

voluntary dismissal nor is he required to sign the motion. 3 But Appellant has asked

his attorney to explain to the Court that he merely wishes to put this marriage

behind him and to “move on with his life,” even at the expense of what he

perceives to be a legally-improper division of the marital property.

                                   Prayer and Conclusion

9.        Kazim Oyenuga requests that this Court grant his Motion for Voluntary

Dismissal.




2
    Id. at 42.1(a)(1).
3
 See generally id. (not requiring a party to show cause for seeking dismissal and signature
requirement relates only to criminal appeals).
                                                3
                                  Respectfully Submitted,

                                  /s/ Niles Illich
                                  Niles Illich
                                  The Law Office of Niles Illich, Ph.D., J.D.
                                  701 Commerce Street
                                  Suite 400
                                  Dallas, Texas 75202-4518
                                  Direct: (972) 802-1788
                                  Fax:     (972) 236-0088
                                  Cell: (713) 320-9883
                                  Email: Niles@appealstx.com
                                  Counsel for Kazim Oladotun
                                  Oyenuga

                      CERTIFICATE OF CONFERENCE

      Counsel for Kazim Oyenuga has not conferred on this motion with counsel

for Adedoyin Anne Oyenuga. A conference has not occurred on this Motion

because counsel does not believe that it is necessary as Kazim Oyenuga is the

appellant and is surrendering his appeal.


                                  /s/ Niles Illich
                                  Niles Illich

                      CERTIFICATE OF COMPLIANCE

      This is to certify that this motion is in accordance with Rule 9.4 of the Texas

Rules of Appellate Procedure. This motion is presented in Times New Roman font,

size 14 and contains 642 words.

                                  /s/ Niles Illich
                                  Niles Illich


                                            4
                          CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the above styled and

captioned Notice of Appearance was served in accordance with Rule 9.5 of the

Texas Rules of Appellate Procedure on the 16th day of June, 2015 as follows:

ELECTRONIC SERVICE
Mr. Stacy Dunlop
2214 Main Street
Dallas, Texas 75201

/s/ Niles Illich
Niles Illich




                                        5